Citation Nr: 0124272	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to an increased rating for bilateral lower 
extremity cold injury residuals, rated 10 percent disabling 
from July 16, 1997 to January 11, 1998.  

4.  Entitlement to an increased rating for residuals of a 
cold injury of the right lower extremity, rated 10 percent 
disabling since January 12, 1998.  

5.  Entitlement to an increased rating for residuals of a 
cold injury of the left lower extremity, rated 10 percent 
disabling since January 12, 1998.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which granted service connection for 
bilateral lower extremity cold injuries which was assigned a 
10 percent rating from July 16, 1998 and separate 10 percent 
ratings for each lower extremity since January 12, 1998, the 
date of a change in the rating schedule providing for 
separate ratings for each extremity affected by cold injury.  
Service connection was denied for gout and for arthritis of 
multiple joints, including the knees, hips, and shoulders on 
the basis that those claims were not well grounded.  

A July 2001 Supplemental Statement of the Case (SSOC) 
addressed the issue of entitlement to an increased rating for 
residuals of a fracture of the right fifth metatarsal.  
However, following the September 1999 Board decision denying 
that claim there has been not other rating action addressing 
that matter from which the veteran might initiate an appeal.  
Thus, the Board concludes that there is no pending appeal as 
to entitlement to an increased rating for residuals of a 
fracture of the right fifth metatarsal.  


REMAND

It was indicated in the VA Form 9, Appeal to the Board, 
received in January 2000, that the veteran desired a hearing 
before a traveling member of the Board.  This was clarified 
in a response received from the veteran apparently later in 
January 2000.  

Following the SSOC of July 2001 (which as noted addressed an 
issue that is not developed for appellate review) the veteran 
submitted VA Form 21-4138, Statement in Support of Claim, 
later that month indicating that he did not wish to submit 
any additional evidence and waived the 60 day period for 
submission of the case to the Board.  His service 
representative stated in August 2001 that "we desire that 
the file be returned to the BVA at your earliest possible 
convenience."  

While the RO sent the veteran a letter informing him of new 
VA duties under the Veterans Claims Assistance Act of 2000 
(VCAA) (which, in part, also abolished the requirement of 
submitting a well grounded claim), his request for a travel 
board hearing was never acknowledged and to this date, he has 
not been afforded a Travel Board hearing.  

Because the veteran is entitled to due process of law, this 
case cannot proceed until he either has his hearing or 
formally cancels his hearing request.  

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

The RO is to schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75 and 20.704(a) 
(2000) (as amended effective March 17, 
2000 changing the scheduling of travel 
board hearing from the order in which the 
requests were received to the place of 
each case on the Board's docket).

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


